NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JIMMY THOMPSON,                    )
                                   )
       Appellant,                  )
                                   )
v.                                 )                Case No. 2D16-4218
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew Overpeck, Assistant Public
Defender, Bartow; and Jorge Angulo of
Angulo Law Office, P.A., Pinellas Park, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.